DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
 
 Response to Amendment
  This Office Action is in response to an amendment filed on 3/4/2022. As directed by the amendment, claims 2, 7, and 11-17 were canceled, claims 1, 3-6, 8, 10, 18-20 were amended, and no new claims were added. Thus, claims 1, 3-6, 8-10, and 18-20 are pending for this application.
  
Claim Rejections - 35 USC § 112
 The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


 Claims 1, 3-6, 8-9, and 18-20 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 1, the phrase “measuring an electrical current” is unclear as claim 1 is drawn to an apparatus but the phrase “measuring an electrical current” is a method step. Furthermore, because the claim is directed to an apparatus, the phrase is further unclear because no structure has been recited to perform the function of “measuring an electrical current.
The remaining claims are rejected due to dependence on a rejected base claim.
 
Claim Rejections - 35 USC § 103
 In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
  The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action. 
Claim(s) 1, 3-6, 8-9, and 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Falinski (DE 102016204845, see machine translated copy attached) in view of Canahuati (WO 03101366) and Dijk (US 2013/0116852).
  Regarding claim 1, Falinksi discloses (Fig. 5A-6) a massage system for a vehicle seat comprising: 
at least one massage element (massage units 2-1 to 2-n), wherein the at least one massage element is arranged in the vehicle seat (provided in seat 10, see Fig. 5A-6 and paragraph [0057]), and is controlled automatically (automatic deactivation when occupant not in contact with massage unit, therefore control is automatic. See paragraph [0031]);
a communication interface (sensor system 21) which is configured to receive image data from an interior camera (“camera”, paragraph [0106]); 
an analysis unit (“image analysis device”, paragraph [0106]) which is configured to determine a stature of a vehicle occupant in the vehicle seat based on the received image data (paragraph [0106]), wherein the at least one massage element of the massage system is controlled depending on the current measurement of a load on the at least one massage element and the stature of the vehicle occupant in the vehicle seat as detected (paragraphs [0034]-[0035] and [0119]-[0122]).
Falinski does not disclose the massage system comprises a detection unit which is configured to determine the vibration behaviour of the vehicle seat. However, Canahuati teaches (Fig. 1-3) a massage system comprising a detection unit (massage modules 37a and 37b) which is configured to determine the vibration behaviour of the vehicle seat (monitors operation of massage motors to determine if operating correctly (page 3 lines 16-25), e.g. determines if normal, short circuit, open circuit, leakage conditions, etc. (page 8 lines 20-30), which correspond to the vibration behavior of the vehicle seat (e.g. open circuit corresponds to inoperative motor, which corresponds to no vibration)).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the massage system of Falinski to include a detection unit which is configured to determine the vibration behaviour of the vehicle seat, as taught and suggested by Canahauti, for the purpose of providing feedback to user as to the operating status of the massage elements, thereby preventing inoperative motors from being activated and allow for user to be notified of which motors need to be replaced.
Modified Falinski discloses the at least one massage element is active when above load threshold (“lower limit” of Falinski, see paragraph [0034]) and that the at least one massage element is switched off when the measured load is below the load threshold (paragraph [0105] Falinski), but does not disclose measuring an electrical current that is proportional to a load on the at least one massage element, wherein the at least one massage element is active between a first load threshold and a second load threshold, and in the event of a measured electrical current load exceeding the first threshold or a measured electrical current falling below the second threshold the at least one massage element is switched off.
However, Dijk teaches (Fig. 1-7 ) a system comprising at least one massage element (haptic actuators 20) and measuring an electrical current that is proportional to a load on the at least one massage element (“motor current”, Abstract, which is proportional to a pressure value applied to the massage elements, in other words a load), wherein the at least one massage element is active between a first load threshold and a second load threshold (massage element is active between load threshold 0.4 and 0.5 (a value greater than 0.4), see paragraph [0087]), and in the event of a measured electrical current load exceeding the first threshold or a measured electrical current falling below the second threshold the at least one massage element is switched off (when falls below 0.4, massage elements switched off because value less than 0.4 means that a user is not on the mat).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the massage system of modified Falinski such disclose measuring an electrical current that is proportional to a load on the at least one massage element, wherein the at least one massage element is active between a first load threshold and a second load threshold, and in the event of a measured electrical current load exceeding the first threshold or a measured electrical current falling below the second threshold the at least one massage element is switched off, as taught by Dijk, for the purpose of providing improved and more accurate control of the at least one massage element based on the subject (e.g. if weight sensor determines pressure is greater than equal to first reference pressure, system determines that user is ready for massage and system starts massage. If weight sensor determines pressure is less than or equal to second reference pressure, system determines that user is not fully on the table or attempting to get up from the table and therefore stops/pauses the massage function. See paragraphs [0087]-[0088] of Dijk). 
Regarding claim 3, modified Falinski discloses the massage system is configured to determine a stature of a vehicle occupant depending on the behaviour of at least one massage element under a load (control device 6 determines stature based on load of massage units 2, paragraphs [0034], [0105] and [0133]), wherein at least one massage element is controlled depending on the stature determined (paragraph [0030]).
Regarding claim 4, modified Falinski discloses wherein the massage system comprises a communication interface (man-machine interface, paragraph [0133]) which is further configured to receive information from at least one sensor (position sensors, paragraph [0133]) integrated into the vehicle seat and an analysis unit (control device having alogrithms, paragraph [0133]) which is configured to determine a seat position of the vehicle seat based on the information received from the sensor, wherein at least one massage element of the massage system is controlled depending on the seat position determined (paragraph [0133]).
 Regarding claim 5, modified Falinski discloses the massage system further comprises a terminal (input device, paragraph [0035]), wherein at least one massage element of the massage system is controlled depending on parameters input via the terminal (body size entered as input to input device used to control massage system, see paragraphs [0035]).
Regarding claim 6, modified Falinski discloses at least one massage element of the massage system is controlled depending on a vibration behavior of the vehicle seat (system monitors operation of massage motors to determine if operating correctly (page 3 lines 16-25), e.g. determines if normal, short circuit, open circuit, leakage conditions, etc. (page 8 lines 20-30), and if motor fault is determined (e.g. short circuit determined), motor is disabled, page 9 lines 4-13).
Regarding claim 8, Falinski discloses the massage elements (massage units 2-1 to 2-n) are arranged in the vehicle seat in a curve or linearly (Fig. 5A shows a linear arrangement, and paragraph [0118] recites “the massage units 2-1 to 2-n are arranged distributed uniformly along a height direction of the seat back 13 of the seat 10”. Furthermore, it is worth noting that Falinksi discloses the “number and arrangement of the massage units 2 can be varied depending on the application”, see paragraph [0110]).
Regarding claim 9, Falinski discloses the massage system is combined with an automatically controllable sound system (massage units 2-1 to 2-n coupled to playback device 5, paragraph [0115], which is automatically controlled by control device 6, see paragraphs [0064]).
Regarding claim 18, Falinski discloses the massage elements (massage units 2-1 to 2-n) are arranged in the vehicle seat in a curve or linearly (Fig. 5A shows a linear arrangement, and paragraph [0118] recites “the massage units 2-1 to 2-n are arranged distributed uniformly along a height direction of the seat back 13 of the seat 10”. Furthermore, it is worth noting that Falinksi discloses the “number and arrangement of the massage units 2 can be varied depending on the application”, see paragraph [0110]). 
 Regarding claim 19, Falinski discloses the massage elements (massage units 2-1 to 2-n) are arranged in the vehicle seat in a curve or linearly (Fig. 5A shows a linear arrangement, and paragraph [0118] recites “the massage units 2-1 to 2-n are arranged distributed uniformly along a height direction of the seat back 13 of the seat 10”. Furthermore, it is worth noting that Falinksi discloses the “number and arrangement of the massage units 2 can be varied depending on the application”, see paragraph [0110]).
Regarding claim 20, Falinski discloses the massage elements (massage units 2-1 to 2-n) are arranged in the vehicle seat in a curve or linearly (Fig. 5A shows a linear arrangement, and paragraph [0118] recites “the massage units 2-1 to 2-n are arranged distributed uniformly along a height direction of the seat back 13 of the seat 10”. Furthermore, it is worth noting that Falinksi discloses the “number and arrangement of the massage units 2 can be varied depending on the application”, see paragraph [0110]). 
 
Claim(s) 10 is rejected under 35 U.S.C. 103 as being unpatentable over Falinski (DE 102016204845, see machine translated copy attached) in view of Dijk (US 2013/0116852).
 Regarding claim 10, Falinski discloses (Figs. 5A-6) a method for controlling a massage system in a vehicle, wherein the massage system comprises at least one massage element (massage units 2-1 to 2-n) arranged in the vehicle seat (provided in seat 10, see Fig. 5A-6 and paragraph [0057]), and is controlled automatically (automatic deactivation when occupant not in contact with massage unit, therefore control is automatic. See paragraph [0031]), the method comprising: 
a. determining a stature of a vehicle occupant using an interior camera (paragraph [0106]), 
b. communicating the stature determined to the communication interface (sensor system 21) of the massage system in image data (paragraph [0106]), and
c. controlling the at least one massage element of the massage system based on a current measurement of a load on the at least one massage element the communicated stature of the vehicle occupant (paragraphs [0034]-[0035] and [0119]-[0122]).
wherein the massage system is configured to determine a stature of a vehicle occupant depending on the behaviour of at least one massage element under a load (control device 6 determines stature based on load of massage units 2, paragraphs [0034], [0105] and [0133]).
Falinski discloses the at least one massage element is active when above load threshold (“lower limit” of Falinski, see paragraph [0034]) and that the at least one massage element is switched off when the measured load is below the load threshold (paragraph [0105] Falinsk), but but does not disclose measuring an electrical current that is proportional to a load on the at least one massage element, wherein the at least one massage element is active between a first load threshold and a second load threshold, and in the event of a measured electrical current load exceeding the first threshold or a measured electrical current falling below the second threshold the at least one massage element is switched off.
However, Dijk teaches (Fig. 1-7 ) a system comprising at least one massage element (haptic actuators 20) and measuring an electrical current that is proportional to a load on the at least one massage element (“motor current”, Abstract, which is proportional to a pressure value applied to the massage elements, in other words a load), wherein the at least one massage element is active between a first load threshold and a second load threshold (massage element is active between load threshold 0.4 and 0.5 (a value greater than 0.4), see paragraph [0087]), and in the event of a measured electrical current load exceeding the first threshold or a measured electrical current falling below the second threshold the at least one massage element is switched off (when falls below 0.4, massage elements switched off because value less than 0.4 means that a user is not on the mat).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the massage system of modified Falinski such disclose measuring an electrical current that is proportional to a load on the at least one massage element, wherein the at least one massage element is active between a first load threshold and a second load threshold, and in the event of a measured electrical current load exceeding the first threshold or a measured electrical current falling below the second threshold the at least one massage element is switched off, as taught by Dijk, for the purpose of providing improved and more accurate control of the at least one massage element based on the subject (e.g. if weight sensor determines pressure is greater than equal to first reference pressure, system determines that user is ready for massage and system starts massage. If weight sensor determines pressure is less than or equal to second reference pressure, system determines that user is not fully on the table or attempting to get up from the table and therefore stops/pauses the massage function. See paragraphs [0087]-[0088] of Dijk). 
 
 
Response to Arguments
 Applicant’s arguments with respect to claim(s) 1 and 10 have been considered but are moot because the new ground of rejection relies on at least one reference not applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

  Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW R MOON whose telephone number is (571)272-2554. The examiner can normally be reached Monday-Thursday 7:30am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Justine Yu can be reached on 571-272-4835. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MATTHEW R MOON/Examiner, Art Unit 3785                                                                                                                                                                                                        
/JUSTINE R YU/Supervisory Patent Examiner, Art Unit 3785